Citation Nr: 0920224	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress syndrome (PTSD); and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from February 
1969 to September 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Louisville, Kentucky. 


FINDINGS OF FACT

1. An October 1997 RO rating decision denied the Veteran's 
claim of entitlement to service connection for PTSD; the 
Veteran did not appeal the decision in a timely manner. 

2. Evidence associated with the claims file after the last 
final denial in October 1997 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3. The veteran did not participate in combat and the 
competent evidence of record fails to demonstrate that the 
Veteran's PTSD is related to his active duty service.


CONCLUSIONS OF LAW

1. The October 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim for service connection for PTSD, the Board notes 
that a lengthy discussion of VCAA notice is unnecessary as 
the Board is reopening the claim.  

Additionally under the VCAA, when VA receives a claim for 
service connection, VA must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2002 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the December 2002 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2002 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the December 2002 letter was sent to 
the Veteran prior to the May 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2006 letter provided this notice to the 
Veteran.  Although the notice letter was sent after the 
initial adjudication of the Veteran's claim, the Board finds 
this error to be nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the June 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an August 2006 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.

A new VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between PTSD and military service.  In light of the absence 
of any competent evidence of in-service injuries or 
complaints, or competent evidence suggesting a link between 
his current disability and service, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





II. Analysis

A. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in an October 1997 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records, VA and private treatment records, lay 
statements made by the Veteran, and a VA exam dated June 
1987.  The Veteran's claim was denied because he failed to 
show that he suffered from PTSD.  The Veteran did not appeal 
this decision in a timely manner; therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

In December 2001, the Veteran filed a claim to reopen his 
claim for service connection for PTSD.  

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of final decision until the Veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

Upon examination of the evidence, the Board finds that the 
Veteran's claim must be reopened.  As stated, the Veteran's 
claim was previously denied because he failed to show that he 
currently suffered from PTSD.  Since that decision, treatment 
records have been associated with the claims file which 
demonstrate that the Veteran could suffer from PTSD.  
Specifically, the Board notes VA treatment records from 
October 2000, September 2002, and October 2002 which indicate 
that the Veteran suffers from PTSD.  This evidence is new 
because it was not previously considered.  This evidence is 
material because it addresses the reason for the Veteran's 
previous final denial; namely, that he does not suffer from 
PTSD.  Since the credibility of new and material evidence 
must be presumed, the Board finds that the Veteran's claim 
must be reopened.  See Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992) (stating that the credibility of evidence must 
be presumed for new and material evidence purposes).

B. Service Connection

While the Board has found sufficient evidence to reopen the 
Veteran's claim for service connection for PTSD, the Board 
nevertheless finds that the Veteran's service connection 
claim must be denied.  Specifically, the Board finds that the 
Veteran's current PTSD has not been linked to an in-service 
stressor.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008). 

In this case, there is sufficient evidence demonstrating that 
the Veteran currently suffers from PTSD.  VA treatment 
records from multiple dates, including October 2000 and 
September 2002, demonstrate that the Veteran currently 
suffers from PTSD.

In addition to providing a current diagnosis of PTSD, the 
veteran must present evidence of an in-service stressor, with 
credible supporting evidence that the claim stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  When the veteran's 
claimed stressor is combat-related, the Board distinguishes 
between combat and non-combat veterans.  In the case of a 
combat veteran, lay testimony alone may establish the 
occurrence of the claimed stressor when the stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.  Id.  

In this case, a preponderance of the evidence is against a 
finding that the Veteran is a combat Veteran.  The Veteran 
has stated that he participated in many combat missions 
during his active duty service.  At an April 2002 VA PTSD 
assessment, the Veteran stated that he was inserted by 
helicopter into Cambodia and Laos alone for 30 secret 
missions.  However, the examiner stated in the report that 
the Veteran's account of these activities did not seem very 
plausible.  Additionally, there is no objective evidence in 
the claims file indicating that the Veteran participated in 
combat.  The Veteran's DD-214 states that he was a radio 
repairman, an occupational specialty that is not typically 
associated with combat duties.  Further, the Veteran did not 
receive any medals or commendations demonstrating that he 
participated in combat while on active duty.  Given the lack 
of objective evidence and the VA examiner's adverse opinion, 
the Board finds that the Veteran's statements regarding his 
combat experience are not credible and that the Veteran did 
not participate in combat while he was on active duty.  Thus, 
the Veteran is not entitled to a presumption that his claimed 
stressors occurred.

Although the Board has found that the Veteran is not a combat 
veteran, he may nevertheless establish by evidence that his 
claimed stressors occurred.  The Veteran has identified 
multiple stressors which he believes are responsible for his 
PTSD.  The Veteran stated in a letter addressed to VA in 
August 2005 that he feared putting out bad radios that would 
get his fellow soldiers killed.  He also stated that he 
feared snipers, and that this fear continues today.  

However, there is no competent evidence of a link between 
these stressors and PTSD.  VA treatment records do not 
indicate that these stressors provided a foundation upon 
which the Veteran's PTSD diagnosis was based.  Rather, the 
Board finds that the medical evidence lacks any discussion of 
a link between the Veteran's PTSD an in-service stressor.

The Board acknowledges that the Veteran himself has stated 
that his PTSD is related to his active duty service.  
However, as a layperson, the Veteran is not competent to draw 
such a conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

In sum, while the Veteran has presented a competent diagnosis 
of PTSD and multiple possible non-combat stressors, there is 
no competent evidence in the record demonstrating a link 
between the two.  Thus, a preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt rule 
does not apply, and the Veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

The Veteran's claim to reopen a claim for service connection 
for PTSD is granted.

Service connection for PTSD is denied.

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


